Citation Nr: 0013868	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-16 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia




THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from February 1960 to December 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a rating in 
excess of 20 percent for the veteran's residuals of 
lumbosacral strain with anterior osteophyte formation, lumbar 
spine.  The veteran was initially scheduled for a hearing at 
the VA Central Office in Washington, D.C. in February 2000.  
He indicated that he was unable to attend the hearing due to 
weather conditions, and requested that the hearing be 
rescheduled.  Another hearing was scheduled at VA Central 
Office in April 2000, but the veteran failed to report for 
the hearing, and did not contact the VA.  The Board will 
therefore proceed to review the veteran's appeal.  


REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1999).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.  

On VA examination in January 1998, it was noted that when 
standing, with support, the veteran could bend forward to 55 
degrees, bend backward to 15 degrees, lean to the right to 15 
degrees and to the left to 10 degrees, and twist to the left 
15 degrees and to the right 10 degrees.  He used a walker due 
to weakness secondary to his cerebrovascular accident, and 
reported that prior to the cerebrovascular accident he walked 
about two or three blocks to the store, and had to stop two 
or three times because of the pain in his low back and 
shortness of breath.  It was noted that he had difficulty 
maintaining his balance in a standing position, which was 
possibly secondary to the cerebrovascular accident, loss of 
great toe on the right, and neuropathy secondary to his 
diabetes.  In September 1998 range of motion testing revealed 
that his extension was to 10 degrees, and on flexion in the 
sitting position he could not flex to touch his feet.  Right 
lateral bending was to 20 degrees and left lateral bending 
was to 20 degrees.  It was noted that the range of motion 
findings were inaccurate and done while supporting the 
veteran, as he would easily lose his balance.  In a VA report 
dated in December 1998 it was noted that the veteran's spine 
was "midline with good range of motion and no tenderness 
noted."  

The Board initially notes that the range of lumbar motion 
findings reported on VA examinations in 1998 are inconsistent 
with the VA report dated in December 1998, and therefore, it 
is unclear as to the current severity of the veteran's 
service-connected low back disability.  The Board also notes 
that the objective medical evidence of record appears to 
relate much of the veteran's physical limitations to his 
cerebrovascular accident (stroke) in 1997.  It is unclear, 
however, whether the veteran's limitation of lumbar motion 
may also be due to his service-connected disability or to the 
stroke.  In view of the inconsistencies in the record, 
another VA examination is warranted.

The RO's attention is also directed to the Court's decision 
in the case of DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Therein, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 (1999) or 38 C.F.R. § 
4.45 (1999).  It was specified that the medical examiner 
should be asked to determine the extent of functional 
disability due to pain and determine whether the joint in 
question exhibited weakened movement, excess fatigability or 
incoordination, and such determinations, if feasible, should 
be expressed in terms of the degree of additional range-of-
motion loss or ankylosis due to any weakened movement, excess 
fatigability or incoordination.  It was also held that 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  

The record reflects that the VA examinations in 1998 were not 
conducted according to the mandates of DeLuca.  Although the 
veteran reported having low back pain and limitation of 
motion, the examiner did not indicate whether range of motion 
of the low back was further limited by pain, and if so, 
whether such a determination could be portrayed in terms of 
the degree of additional range of motion loss due to pain.  
Nor did the examiner indicate whether the low back exhibited 
weakened movement, excess fatigability, or incoordination, or 
whether it was feasible to express such findings in terms of 
the degree of additional range of motion loss, pursuant to 
DeLuca.  The veteran should therefore be afforded a VA 
examination in compliance with the mandates of DeLuca, in 
order to evaluate the current severity of his service-
connected low back disability.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his low back disability since December 
1998.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination, in 
order to ascertain the nature and 
severity of his service-connected low 
back disability.  The claims folder must 
be reviewed by the examiner prior to 
conducting the examination.  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner should note whether there 
are any further limitations due to pain 
and, if so, quantify the degree of 
additional impairment due to pain.  The 
examiner should be asked to determine 
whether the veteran's low back exhibits 
weakened movement, excess fatigability, 
or incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly over a period of 
time.  These determinations should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

3.  Following the completion of all 
development, the RO should review the 
veteran's claim based on all of the 
evidence of record.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


